Citation Nr: 0936252	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  05-12 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from February 1978 to December 1978.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a September 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin which denied the Veteran's claim 
of entitlement to service connection for diabetes mellitus. 

In a March 2008 decision, the Board denied the Veteran's 
claim of entitlement to service connection for diabetes 
mellitus.  The Veteran appealed the Board's March 2008 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  A Joint Motion for Remand was filed as 
to the Veteran's diabetes claim, which the Court granted in 
June 2009.  The case has been returned to the Board.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.  

The Joint Motion indicated that the Board erred in finding 
that the VA satisfied its duty to assist the Veteran in 
substantiating his service-connection claim.  
More specifically, the Joint Motion noted that although the 
Veteran asserted that he was exposed to both herbicides and 
jet fuel in service, the RO only requested verification from 
the Joint Services Records Research Center (JSRRC) as to 
whether the Veteran was exposed to jet fuel [via swimming in 
waters adjacent to MacDill Air Force Base after a F-4C 
airplane allegedly crashed in the bay].  
The Veteran contends that he was exposed to herbicides via 
contact with aircraft returning from Vietnam, by swimming in 
waters following an herbicide spill, and by spraying 
herbicides to prevent weed growth on the runway at MacDill 
AFB in 1978.  

After a review of the Joint Motion and the evidence of 
record, the Board finds that a verification request 
concerning whether the Veteran was exposed to herbicides in 
service should be sent to the JSRRC, in accordance with VA's 
M21-1MR guidelines and VA's statutory duty to assist under 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should review the file and prepare 
a summary of the Veteran's purported in-
service exposure to herbicides.  This 
summary, together with a copy of the 
Veteran's DD 214, a copy of this remand, 
and all associated documents such as 
service personnel records, should be sent 
to JSRRC.  That agency should be asked to 
provide any information that might 
corroborate the Veteran's purported 
exposure to herbicides.

        2.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the Veteran's service-
connection claim.  If the claim is denied, 
VBA should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




